 1                                                                     O
 2
 3
 4
 5
 6
 7
 8               IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                   Case No: 5:18-cv-809- ODW(SHKx)
   THE GARMON CORPORATION, a
12 California corporation,           Hon. Otis D. Wright II
13            Plaintiff,             ORDER GRANTING PLAINTIFF’S
                                     UNCONTESTED MOTION TO
14       v.                          VOLUNTARILY DISMISS WITHOUT
15                                   PREJUDICE THE COPYRIGHT
   HEALTHYPETS, INC., a California   INFRINGEMENT CLAIM OF THE
16 corporation; MANDEEP              COMPLAINT FOR INJUNCTIVE
   GHUMMAN,                          RELIEF, TRADEMARK
17                                   INFRINGEMENT, AND DAMAGES
18              Defendants.          [101]

19
20
21
22
23
24
25
26
27
28
1        Pursuant to Plaintiff’s Notice of Voluntary Dismissal (ECF No. 101)

2 and Federal Rule of Civil Procedure 41(a)(2),
3       IT IS HEREBY ORDERED that:

4        1.    Plaintiff’s fifth Cause of Action, sounding in copyright

5              infringement, is hereby DISMISSED without costs or prejudice.

6 IT IS SO ORDERED.
7
8 April 25, 2019                            _______________________
                                             Hon. Otis D. Wright, II
9                                            United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
